t c memo united_states tax_court estate of catherine e dowell deceased patricia low executrix petitioner v commissioner of internal revenue respondent docket no filed date joel l shoobe for petitioner albert g kobylarz and richard e buchbinder for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax respondent filed an amended answer asserting an additional deficiency of dollar_figure catherine e dowell sometimes referred to as decedent or mother owned percent of the stock of dowell insurance agency inc the stock or agency stock the agency at the time of her death decedent had previously sold percent of the agency stock to her daughter patricia low sometimes referred to as daughter and was receiving monthly installment payments from the sale the obligation to make the installment_payment sec_1 the debt was forgiven by decedent on her deathbed decedent's last will and testament the will bequeathed her remaining stock to her daughter with the understanding that she would make monthly payments of dollar_figure to decedent's son for years a codicil to decedent's will stated that monthly payments were to be made by the daughter to decedent's husband instead after her mother's death patricia low never made any of the monthly payments decedent's husband was the residuary beneficiary under decedent's will petitioner decedent's_estate computed the sum of the monthly payments called for in the codicil to be dollar_figure and claimed that amount as a marital_deduction on its federal estate_tax_return after concessions the issues for decision are whether decedent's husband inherited her agency stock on the failure of the daughter to make the payments called for in the codicil if decedent's husband did not inherit the agency stock the record does not show that an installment note was entered into by the daughter whether decedent's husband inherited an interest in the stock that would qualify for the marital_deduction under sec_2056 a and if so the value of that interest and whether decedent's cancellation of her daughter's debt to her resulted in a gift to her daughter findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed the legal residence of the executrix was in new jersey decedent and dowell insurance agency inc decedent purchased percent of the agency in before decedent's death she was president and treasurer of the agency and patricia low was secretary of the agency the revenues of the agency were derived mostly from the sale of commercial insurance policies to contractors or manufacturing facilities both decedent and patricia low sold these policies decedent built up the agency for years before she died decedent thought the agency was worth about dollar_figure million when her will was written in section references are to the internal_revenue_code in effect at the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure decedent previously had worked for another insurance agency where she started as a secretary and worked her way up to vice president over years she was one of the first women to own an insurance agency that sold commercial lines of insurance in northern new jersey decedent was businesslike and tough she dictated what she wanted in business contracts and letters during decedent had a cancer operation and a long recovery_period decedent told her daughter that she felt the business should live on after her death the business was decedent's legacy she also told her daughter that she would like to see the agency built up and her daughter to have the opportunity to own the entire agency after another bout with cancer decedent died testate on date decedent's husband decedent's husband sidney dowell sometimes referred to as father or surviving_spouse was never active in the agency even though he was listed as its vice president patricia low never saw her father at the agency's office he was never licensed to sell insurance sidney dowell was a blue collar worker who retired from his small electric motor repair business in about he had nothing to do with the insurance_business nor any interest in the insurance_business before or after decedent's death sidney dowell died on date patricia low and kenneth dowell sometimes referred to as the son are the only children of decedent and sidney dowell patricia low patricia low the executrix graduated from college in with a liberal arts degree in history and political science she started with the agency in after working at various retail stores while at the agency she worked as a receptionist a personal lines customer service representative a commercial lines customer service representative a claims person and in sales she worked every job except her mother's and as bookkeeper patricia low worked full time with her mother for years decedent was trying to teach her the business patricia low became president of the agency and managed its day-to-day operations after decedent's death kenneth dowell kenneth dowell has a bachelor's degree in history and psychology and a master's degree in history and works for pr news wire in jersey city kenneth dowell never worked in the the agency kenneth dowell's relationship with his parents was amicable he is familiar with some of the circumstances surrounding his mother's will decedent's will jan seigel performed all of decedent's general legal work jan seigel was also patricia low's lawyer and the family's attorney jan seigel met decedent in when he started his law practice in hawthorne new jersey in a building where they both were tenants they saw each other daily decedent executed her will on date although jan seigel prepared decedent's will and codicil decedent dictated the provisions concerning the devise of her agency stock the terms in the will and codicil relating to the agency were actually drafted by decedent jan seigel simply copied decedent's language verbatim decedent would bring legal documents to jan seigel and say this is what i want do this paragraph third of the will states in part i give devise and bequeath all of my stock to my daughter patricia low with the understanding that she will pay to my son kenneth a dowell the sum of five thousand dollars dollar_figure per month for ten years decedent's overriding intent with respect to her children was that they be treated equally though she did not want her son to have any part of the agency the payments in the will namely dollar_figure per month for years were intended to represent one-half of the value of the agency buy-sell_agreement on date decedent entered into a written stock purchase agreement the agreement in which she sold her daughter percent of her agency stock on an installment basis for a price of dollar_figure per month for years jan seigel represented decedent in this transaction decedent set the price of the the father was substituted for the son in the codicil to the will stock purchase and the terms of the agreement two stock certificates each dated date were issued one certificate for shares was issued to decedent and the other for shares was issued to her daughter jan seigel prepared and issued patricia low's stock certificate but it was not delivered to her a partial amortization schedule relating to the agreement was prepared by william grinwis decedent's accountant and given to patricia low the agreement also gave decedent and her daughter the option to buy each other's agency stock upon certain conditions including the death of a party patricia low made the monthly payments called for in the agreement until they were canceled one payment was made days late decedent informed her daughter that if she was late with another payment decedent would cancel the agreement and tear up the stock certificate issued to her daughter first codicil to the last will and testament decedent executed a codicil to her will on date the codicil states in part i hereby amend paragraph third of my last will and testament to provide as follows the sum of three thousand seven-hundred fifty dollars dollar_figure per month for a period of ten years shall be paid to my husband sidney f dowell in addition he shall be entitled to one-half ½ of the unpaid monthly payments due me at the time of my death from my daughter patricia low from the sale of twenty-five percent of the stock in dowell insurance agency inc the codicil was written to make two changes to substitute sidney dowell decedent's husband for kenneth dowell decedent's son as recipient of the payments from patricia low and to reflect the fact that patricia low had already purchased percent of the agency stock sidney dowell was substituted for kenneth dowell in the codicil because kenneth was going through a divorce and decedent did not want his wife to make a claim on the payments called for in the will jan seigel advised decedent that he did not think kenneth dowell's wife could make a claim on an inheritance under new jersey law but decedent said she really did not care what his advice was and that she wanted to do it her way she wanted to make sure that her daughter-in-law could not get the payments in any way shape or form the change_of recipient in the codicil from kenneth dowell to sidney dowell was not occasioned by decedent's being upset with kenneth or by a family dispute between decedent and him under the terms of the codicil patricia low had to pay to her father a total of dollar_figure per month for almost years as her monthly payments under the codicil were dollar_figure and one-half of the dollar_figure that she owed under the agreement the codicil was written approximately years after the will was executed decedent discussed the codicil with her son in she said that the provision in the original will by which he would receive payments from the business was being changed decedent told her son that the reason for the change was that he had a divorce case pending and decedent did not want to have the payments be part of a property settlement in his divorce case decedent died date months after the codicil was written kenneth dowell did not inherit anything from decedent's_estate cancellation of the debt decedent was readmitted to the hospital in july of and was told she had only a short time to live decedent knew her daughter would have a problem paying for the agency stock on or about date days before her death decedent asked her daughter to bring the agreement to her in the hospital patricia low brought decedent the only thing she had at home the amortization schedule which decedent signed dated and marked paid in full decedent told her daughter that she was canceling the payments due under the agreement decedent did not say why and her daughter did not ask for her specific reason at the time of the cancellation patricia low had made six payments under the agreement the amortization schedule shows her remaining obligation as dollar_figure patricia low's federal_income_tax return for the year does not include any item_of_income regarding debt_cancellation post-death events after decedent died her daughter went to jan seigel and asked him what she should do as potential executrix she did the same with william grinwis patricia low never asked jan seigel any questions about the payments totaling dollar_figure dollar_figure x x that she was to make to her father under the codicil sometime in date after her mother's death patricia low decided not to make payments to sidney dowell however she never told him that the remaining percent of the agency stock was his patricia low never told jan seigel and he was unaware that she was not making the payments neither patricia low nor jan seigel transferred decedent' sec_75 percent of the agency stock to sidney dowell jan seigel prepared the new jersey inheritance_tax return for decedent's_estate the new jersey inheritance_tax return which was signed and filed by patricia low shows her receiving as beneficiary decedent's agency stock less payments totaling dollar_figure to be made to her father william grinwis prepared the federal estate_tax_return in part from the information contained in the new jersey inheritance_tax return which was provided to him by jan seigel william grinwis was given copies of the will and codicil when he prepared the estate_tax_return in either late or early the federal estate_tax_return which was signed and filed by patricia low deducts the dollar_figure in projected payments as a bequest to the surviving_spouse forms 1120s u s income_tax returns for an s_corporation were filed for the agency for the years through the through corporate tax returns were prepared by william grinwis and signed by patricia low as president the form_1120s of the agency shows patricia low owning percent of the stock for the first months of the year and percent of the stock for the last months of the year patricia low signed this return as president of the agency the forms 1120s of the agency for and each show patricia low as owning percent of the agency stock these returns were signed by patricia low as president the schedule_k-1 for shows a loss of dollar_figure flowing through to patricia low all of which she claimed on her individual federal_income_tax return for the schedules k-1 for and show agency income of dollar_figure and dollar_figure respectively flowing through to patricia low all of which she reported on her federal tax returns william grinwis prepared patricia low's individual tax returns for the years and procedural history of the case respondent determined that the alleged bequest of dollar_figure did not qualify for the marital_deduction because it was a non- deductible terminable_interest under sec_2056 petitioner originally alleged in the petition that decedent's will creates an unequivocal non-terminable obligation to pay to her husband or his estate dollar_figure per month for years respondent's answer denied petitioner's assignment of error in that regard and denied the facts alleged by petitioner in support of the dollar_figure deduction the court granted respondent leave to amend her answer and she increased the estate_tax deficiency by treating as a gift decedent's cancellation of her daughter's obligation to pay for the percent of agency stock the court granted petitioner leave to amend its petition and petitioner subsequently alleged that decedent's will made a bequest of the agency stock to her daughter subject_to a condition_precedent since the asserted condition payment of dollar_figure a month for years was not met petitioner alleged that the bequest to decedent's daughter failed and that the agency stock passed to the surviving_spouse as the residuary beneficiary petitioner alleged that the entire value of decedent's agency stock dollar_figure qualifies for the marital_deduction after trial but before opening briefs were due petitioner and respondent filed a stipulation of settled issue that stated since the payments called for in the codicil namely the sum of dollar_figure per month for a period of ten years have not been made petitioner no longer contends that the payments had they been made would have qualified for the marital_deduction pursuant to sec_2056 opinion the issues in this case revolve around the decedent's cancellation of her daughter's debt and the provisions of decedent's will and codicil relating to the agency stock and the monthly payments the language in the will concerning the agency stock was drafted by decedent and the parties dispute its interpretation a who inherited the agency stock contentions of the parties respondent argues that patricia low inherited the agency stock according to respondent the language with the understanding that she will pay should be interpreted in one of two ways either the language subjected the bequest of agency stock to a charge to pay her father dollar_figure a month for years or it created a condition_subsequent to the bequest under new jersey law a charge against property gives the holder of the charge a lien against the property to ensure payment olsen v wright n j eq a it is undisputed that decedent wanted to treat her children equally though she wanted patricia low to eventually own the agency originally the will called for dollar_figure-a-month payments for years dollar_figure to be made to patricia low's brother decedent believed the agency was worth dollar_figure million decedent sold percent of the agency to her daughter in on an installment basis that required_payments of dollar_figure a month for years dollar_figure respondent argues that the math of this arrangement is compelling if percent of the stock can be purchased for dollar_figure of payments then dollar_figure of payment sec_4 a loan amortization schedule was prepared by decedent's accountant which shows that this stream of payments when discounted for a 10-percent annual interest rate equates to a beginning principal balance of dollar_figure or dollar_figure a share this value was also used in the agreement under identical terms equates to percent of the value of the agency according to respondent decedent wanted to give all of the stock to her daughter while wanting her son to receive cash for one-half of the agency's value thereby creating a charge against agency stock respondent points out that after decedent's stock ownership fell to percent she executed the codicil to her will that decreased the monthly payments required under the will proportionately to dollar_figure percent x dollar_figure decedent's codicil also directed that patricia low had to make to her father only one-half of the dollar_figure payments called for under the agreement the codicil did not say what was to happen to the other half of the payments respondent argues that the other half of the payments were to be forgiven consequently patricia low still would be paying dollar_figure a month dollar_figure dollar_figure for almost years one-half the value of the agency stock to own percent of the agency stock the change in the recipient to the surviving_spouse was to insure that decedent's daughter-in-law got none of the payments in a divorce settlement respondent further argues that decedent did not intend to create a condition_precedent as petitioner contends under new jersey law if a condition_precedent to a bequest fails then the bequest fails the bequest is never made i f a devise other than a residuary devise fails for any reason it becomes a part of the residue n j stat ann sec_3b west under decedent's will if the bequest to her daughter failed the stock would pass to the surviving_spouse as the residuary beneficiary since the surviving_spouse had no insurance_business experience and was not licensed to sell insurance respondent argues that decedent would never have allowed her husband to inherit percent of the agency's stock respondent's alternative argument is that the language created a condition_subsequent a condition_subsequent under new jersey law would cause the stock to vest immediately in patricia low but she would subsequently be divested of it if she failed to make the payments tizard v eldredge n j super a 2d respondent cites various new jersey cases to aid in construing decedent's will new jersey courts do not favor conditions in wills parmentier v pennsylvania co for ins n j eq a affd n j eq a 2d however if the testator's intent shows that a condition is intended then conditions subsequent are favored over conditions precedent id respondent also points out that if the language in question created a condition_precedent as petitioner contends then the stock ownership could have been in limbo for years had patricia low made the payments a situation that decedent would not have intended respondent cites tizard which states where there is a prolonged period of time prescribed by the words of the bequest for its performance it has been held to create a condition_subsequent tizard v eldridge n j super pincite a 2d pincite respondent also points out that patricia low acted as if she were the sole owner of the agency after decedent's death she signed s_corporation tax returns listing herself as the percent owner of agency stock and reported the corresponding income or loss on her individual federal_income_tax returns these actions indicate that patricia low believed she had inherited the stock and had accepted the bequest despite her testimony to the contrary at trial petitioner argues that the stock bequest was subject_to a condition_precedent if the monthly payments were not made by patricia low then the condition would fail and the stock would pass under the residuary clause to her father under new jersey law gifts subject_to a condition_precedent do not vest until the condition is met tizard v eldredge supra under petitioner's reasoning since it is undisputed that patricia low did not make the payments the stock would pass directly from decedent's_estate to the surviving_spouse and thus qualify for the marital_deduction petitioner argues that even if the will is interpreted as giving the stock to patricia low subject_to a charge to make monthly payments the surviving_spouse still inherited something at decedent's death namely the right to either a stream of payments or the stock this right according to petitioner is an interest in the stock that qualifies for the marital_deduction petitioner also argues that patricia low paid no attention to the agency's corporate tax returns and her individual tax returns and that she did not notice that the returns treated her as the sole shareholder of the agency petitioner further argues that nothing patricia low did after her mother's death could possibly have a bearing on decedent's intentions when drafting her will and codicil in the alterative petitioner argues that the will merely gave patricia low an option to buy the stock patricia low testified that her mother told her she would have an opportunity to purchase the agency stock upon her mother's death and petitioner argues that decedent's attorney jan seigel supported this interpretation respondent counters by pointing out that the testimony is self-serving uncorroborated and incredible since the stock purchase agreement already gave patricia low an option to purchase the agency stock upon her mother's death and her actions after her mother's death call her veracity into question petitioner argues that the new jersey doctrine_of probable intent controls the interpretation of decedent's will not general rules of will construction according to petitioner decedent would not have wanted her daughter to inherit any stock if she did not fully and completely comply with her wishes as stated in the will and codicil petitioner stresses that decedent dealt with her daughter in a businesslike manner even in personal matters which involved money petitioner believes that the only two possible interpretations that respect decedent's intent as to the stock are a condition_precedent or an option to purchase in either event petitioner argues that the doctrine_of probable intent requires us to construe the will in a manner that maximizes the marital_deduction citing in re estate of erickson n j a 2d new jersey law as a general_rule state law determines the property rights and interests created by a decedent's will but federal_law determines the tax consequences of those rights and interests e g 309_us_78 because decedent died a resident of new jersey the parties agree that new jersey law governs the construction of her will see 317_us_154 the decisions of the supreme court of new jersey are conclusive as to that state's law but we give proper regard to relevant rulings of the lower state courts 387_us_456 for petitioner to receive a marital_deduction for the value of the agency stock it must establish that the stock passed from decedent to the surviving_spouse the resolution of this threshold issue depends on the interpretation of the phrase i give devise and bequeath all of my stock to my daughter patricia low with the understanding that she will pay we must determine whether this phrase creates a condition_precedent a condition_subsequent a charge on the bequest or an option to purchase agency stock the judicial function in construing a will is to ascertain and give effect to the probable intention of the testator in re estate of conway n j a 2d the supreme court of new jersey has given the following guidance on will construction and the doctrine_of probable intent while a court may not of course conjure up an interpretation or derive a missing testamentary provision out of the whole cloth it may on the basis of the entire will competent extrinsic evidence and common human impulses strive reasonably to ascertain and carry out what the testator probably intended should be the disposition if the present situation developed in re estate of burke n j a 2d we are no longer limited simply to searching out the probable meaning intended by the words and phrases in the will relevant circumstances including the testator's own expressions of intent wilson v flowers n j a 2d must also be studied and their significance assayed within prescribed limits guided primarily by the terms of the will but also giving due weight to the other factors mentioned above citing in re estate of burke supra a court should strive to construe a testamentary instrument to achieve the result most consonant with the testator's probable intent engle v siegel n j a 2d emphasis added the obligation of a court is to effectuate the probable intent of the testator when consideration of the will as a whole together with extrinsic evidence demonstrates under all the circumstances that a patent or latent ambiguity exists in the language used and such intent overcoming the mere literal reading of the instrument is thereby made manifest in re estate of munger n j a 2d citation omitted see also n j stat ann sec_3b west as both parties have argued new jersey also has specific guidelines on will construction c ourts favor the immediate vesting of estates and will construe a condition to be subsequent wherever possible rather than precedent unless such a construction would be clearly inconsistent with the intention of the testator fidelity union trust co v egenolf day nursery association n j super a 2d in tizard v eldredge n j super pincite a 2d pincite the superior court of new jersey stated when faced with the question of whether or not a devise or bequest is absolute or conditional the construction making the bequest absolute will be preferred where there is a prolonged period of time prescribed by the words of the bequest for its performance it has been held to create a condition_subsequent where personalty is devised to a person who is directed to pay a legacy the legacy is an equitable charge upon the devise unless a contrary intention is expressed in the will or can be fairly implied from its provisions d'arcangelo v d'arcangelo n j eq a 2d however the key for construing wills remains the probable intent of the testator rules for construing wills are but guides drawn from the common experience of mankind to assist the court in finding the testator's intent fidelity union trust co v robert n j super a 2d application of new jersey law we shall be mindful of the new jersey supreme court's language in engle v siegel supra and start with the will to ascertain decedent's intent decedent herself drafted the language whose interpretation is questioned her will stated i give devise and bequeath all of my stock to my daughter which clearly states an intent to make a bequest of decedent's stock the present tense is used the second part of the sentence with the understanding that she will pay to my son indicates action that must be taken in the future after the daughter had inherited the stock the future tense is used however the exact meaning of the expression with the understanding is sufficiently ambiguous that it is appropriate to examine extrinsic evidence wilson v flowers n j a 2d at the time the codicil was drafted decedent wanted two things for her daughter to own all of the agency stock and for her daughter to pay for one-half of decedent's stock our will construction problem is caused by her daughter's failure the daughter's obligation to make payments under the agreement was forgiven by decedent on her deathbed after the codicil had been drafted to make the payments we must ask ourselves how would decedent resolve this situation if she knew of the problem in re estate of burke supra we first deal with petitioner's argument that the will must be construed to maximize the marital_deduction the case cited by petitioner estate of ericson v ericson n j a 2d does not support petitioner's argument the court in ericson specifically found that one of the intentions of the testator was to minimize taxes through the use of the marital_deduction and thus the court interpreted the will accordingly in our case there is no evidence of an intent to minimize taxes much less utilize the marital_deduction therefore an intent to maximize the marital_deduction will not be read into the will we do not believe that decedent wanted to create an option for her daughter to buy the stock decedent wanted her daughter to own the stock the daughter owned percent of the agency stock and already had an option to purchase the remaining stock upon her mother's death the stream of payments was calculated to equal only one-half the value of decedent's agency stock decedent's own words were i give devise and bequeath these are not words that a business person would use to create an option patricia low's testimony that her mother wanted her to have the opportunity to buy the stock upon her death is not plausible as a true reflection of her mother's intent under the circumstances petitioner offered no other evidence to support this theory patricia low consistently acted as if she owned percent of the agency as shown by the new jersey inheritance_tax return the federal estate_tax_return the agency's federal corporate tax returns and her federal individual income_tax returns although her actions after her mother's death do not reflect on decedent's intent they do reflect on patricia low's credibility contrary to her testimony at trial we find it implausible that patricia low an experienced business person never noticed that numerous tax returns all signed under the penalties of perjury listed her as the sole owner of the agency patricia low reported and paid income_tax on percent of the agency's income after her mother's death we know of no rule that uncontradicted testimony must be accepted by a court finding the facts particularly where as here the testimony is given by interested parties 338_f2d_602 9th cir affg 41_tc_593 we find it highly unlikely that in the will and codicil decedent intended to give to her daughter merely an option to buy agency stock nor do we believe that decedent would have wanted her daughter to have the stock subject_to a charge to make the installment payments a charge would mean that if patricia low failed to make the installment payments she would nevertheless still own the stock her father's only recourse would be to go the agency was an s_corporation to court to enforce the equitable lien on the stock the record is replete with compelling evidence that decedent conducted business only on her own terms simply put business arrangements were done her way or not at all decedent would not have wanted her daughter to keep the stock if she did not follow her wishes having eliminated the creation of a charge or an option to purchase we are left with a condition_precedent or subsequent as best reflecting the probable intent of decedent this interpretation is consistent with petitioner's argument and respondent's alternative argument on brief that decedent wanted the bequest of stock to be subject_to a condition we believe the best indication of decedent's intent can be derived from how she handled an earlier transaction with her daughter her sale of percent of the agency stock to her daughter the agreement like the will called for years of monthly payments the stock was issued in patricia low's name as of the effective date of the agreement date although patricia low became the owner of percent of the agency stock on date physical possession of the stock certificate was to be withheld by her mother's instruction until all the payments had been made when a single payment was made late decedent threatened to tear up her daughter's stock certificate in summary patricia low was issued agency stock at the beginning of the transaction not after all the payments had been made only physical possession of the stock certificate was denied to her a common security technique when dealing with the sale of commercial paper decedent's threatened remedy to deal with a default was to divest her daughter of ownership of the stock we hold that the most probable construction of decedent's will is that she wanted her daughter to have the stock upon decedent's death but to be divested of it should her daughter fail to make the payments a condition_subsequent where there is a prolonged period of time prescribed by the words of the bequest for its performance it has been held to create a condition_subsequent tizard v eldredge n j super pincite a 2d pincite b marital_deduction issue law sec_2056 allows a marital_deduction from the value of the adjusted_gross_estate in an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate to obtain the marital_deduction an executor must establish that the decedent was survived by his or her spouse that the property interest passed_from_the_decedent to his or her spouse that the property interest is a deductible_interest and the value of that property interest sec_20_2056_a_-1 estate_tax regs item is not in dispute and only petitioner has addressed item which we need not address for the reason stated below deductions are a matter of legislative grace petitioner has the burden of showing that it is entitled to any deduction claimed 292_us_435 whether the agency stock qualifies for the marital_deduction we have held that the agency stock was inherited by patricia low subject_to a condition_subsequent patricia low did not make the payments called for in decedent's will therefore patricia low was divested of her rights to the agency stock and they were passed to her father the surviving_spouse however at the time of decedent's death the agency stock did not pass to the surviving_spouse it is well settled that the nature of the interest in property passing to the surviving_spouse and the valuation of that interest are to be determined as of the time of decedent's death 581_f2d_1081 3d cir citing 376_us_503 sec_20_2056_b_-4 estate_tax regs therefore we hold that the agency stock is not eligible for the marital_deduction whether the stream of payments constitutes an interest in the agency stock which qualifies for the marital_deduction even with the stock subject_to a condition_subsequent the surviving_spouse inherited either the right to receive the stream of monthly payments or ultimately the stock petitioner argues that since the surviving_spouse was entitled to either the stock or the stream of payments he was vested in a property interest in the stock that passed from decedent at her death respondent argues that as no payments were actually made there can be no marital_deduction since no property passed from decedent to the surviving_spouse respondent also points out that petitioner has settled this issue by entering into the following stipulation of settled issue since the payments called for in the codicil namely the sum of dollar_figure per month for a period of ten years have not been made petitioner no longer contends that the payments had they been made would have qualified for the marital_deduction pursuant to sec_2056 focusing on the phrase no longer contends we will treat this stipulation of settled issue as a concession by petitioner respondent believes that petitioner has restricted itself to arguing that the surviving_spouse inherited the stock at decedent's death rather than an interest in the stock represented by the payments petitioner seems to treat the concession as an abandonment of its original pleading that the payments themselves qualify for the marital_deduction however petitioner apparently believes that its amended petition leaves it room to argue that the surviving_spouse inherited either the stock or an interest in the stock we believe that respondent's interpretation is correct petitioner has conceded arguing that the stream of payments however categorized qualifies for the marital_deduction therefore accepting petitioner's concession we hold that decedent's husband did not inherit an interest in the agency stock that qualifies for the marital_deduction c cancellation of debt issue respondent first raised the cancellation of debt issue in an amended answer consequently she bears the burden_of_proof on this issue rule a the facts surrounding the cancellation of patricia low's obligation to pay her mother under the agreement are not in dispute while on her deathbed decedent canceled her daughter's obligation to make the payments called for in the agreement no reason was given by decedent petitioner argues that decedent was not making a gift to her daughter but was reducing the purchase_price of the stock petitioner further argues that decedent had no donative_intent so there could be no gift no evidence was offered by petitioner we note that the daughter who neither made the payments to her father called for in her mother's will nor as executrix ever caused the agency stock to be transferred to her father argues that the estate is nevertheless entitled to a marital_deduction we find this argument to be disingenuous to support this theory respondent argues that donative_intent is not a requirement for a taxable gift citing sec_2512 where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year respondent reasons that since the evidence shows that no consideration was given by patricia low for the cancellation of the debt the amount_of_the_gift must equal the debt citing sec_25_2512-8 gift_tax regs respondent is correct the gift_tax regulations provide transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money_or_money's_worth of the consideration given therefore sec_25_2512-8 gift_tax regs the supreme court has interpreted these provisions as follows congress chose not to require an ascertainment of what too often is an elusive state of mind for purposes of the gift_tax it not only dispensed with the test of donative_intent it formulated a much more workable external test that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the excess in such money value shall for the purpose of the tax imposed by this title be deemed a gift and treasury regulations have emphasized that common_law considerations were not embodied in the gift_tax 324_us_303 fn ref omitted decedent forgave a debt owed by her daughter a family_member no consideration was given for the cancellation the presumption is that a transfer between closely related parties is a gift 55_tc_172 respondent has met her burden_of_proof on this issue and petitioner has offered no evidence only conjecture to counter such a finding we hold that the cancellation of the debt is a taxable gift from decedent to her daughter to reflect the foregoing decision will be entered under rule
